United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
London, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1747
Issued: April 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2017 appellant, through counsel, filed a timely appeal from a May 23, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established more than nine percent permanent
impairment of the right upper extremity, for which she previously received a schedule award.
FACTUAL HISTORY
On October 4, 2006 appellant, then a 50-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her back, neck, shoulders, and head on September 22,
2006 when her vehicle was rear-ended while in the performance of duty. She stopped work on the
date of injury. Appellant returned to part-time modified duty on November 13, 2006. OWCP
accepted the claim for sprain of neck and sprain of back, lumbar region and paid intermittent
compensation on the supplemental rolls from November 7, 2006 and on the periodic rolls from
July 29, 2012. It subsequently accepted the conditions of sprain of back, thoracic, degeneration of
thoracic or thoracolumbar, intervertebral disc, sprain of shoulder and upper arm, unspecified site,
right, thoracic outlet compression, mononeuritis multiplex, myofascitis, and shoulder bursitis,
right.
On September 29, 2011 Dr. Erdogan Atasoy, a Board-certified general surgeon, performed
authorized right upper extremity surgery including carpal and cubital tunnel releases. Appellant
returned to modified duty four hours daily on March 14, 2012. She stopped work on June 20, 2012
and was placed on the periodic compensation rolls. In a July 19, 2012 report, Dr. Atasoy
diagnosed thoracic outlet syndrome and recommended additional surgery. A September 24, 2013
right upper extremity electromyograph and nerve conduction velocity study was essentially normal
with no supportive evidence for median or ulnar nerve neuropathy on the right side.
By decision dated November 20, 2013, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that day.3 Appellant, through counsel, timely
requested a hearing before an OWCP hearing representative.
On February 20, 2014 appellant filed a schedule award claim (Form CA-7).
By development letter dated May 15, 2014, OWCP informed appellant of the evidence
needed to support her claim. Appellant was afforded 30 days to submit the necessary evidence.
In a May 6, 2014 report, received by OWCP on June 4, 2014, Dr. Atasoy noted that he last
saw appellant on March 26, 2013 at which time she continued to have symptoms of thoracic outlet
compression and distal nerve irritation, and evidence of degenerative disc disease. He noted that
an electrodiagnostic study done in 2013 demonstrated cubital tunnel syndrome and he
recommended a second opinion consultation. Dr. Atasoy also forwarded treatment notes dated
November 13, 2009 to March 26, 2013.

3
OWCP credited the opinion of Dr. Kirpal S. Sidhu, a Board-certified orthopedic surgeon, who provided a secondopinion evaluation.

2

On June 5, 2014 counsel requested that the acceptance of the claim be expanded to include
bilateral thoracic outlet compression, multiple distal nerve irritation, and associated upper back
myofascitis.4
In a July 11, 2014 report, Dr. James W. Dyer, a Board-certified orthopedic surgeon and
OWCP’s medical adviser, advised that, due to the complex issues with the upper extremity,
appellant should undergo a second-opinion evaluation. He suggested various physicians by name
to conduct a second-opinion examination.
By decision dated August 1, 2014, OWCP denied appellant’s schedule award claim.
In an August 5, 2014 decision, an OWCP hearing representative affirmed the
November 20, 2013 decision terminating appellant’s medical benefits and wage-loss
compensation.
On August 11, 2014 appellant, through counsel, requested a hearing before an OWCP
hearing representative from the August 1, 2014 decision denying her schedule award claim.
In a February 6, 2015 decision, an OWCP hearing representative noted that she had
conducted a preliminary merit review. She set aside the August 1, 2014 decision and remanded
the case for OWCP to obtain a supplemental report from its medical adviser, Dr. Dyer, for an
opinion as to whether appellant had permanent impairment to a scheduled member, in accordance
with the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2009).5
In a February 17, 2015 report, Dr. Dyer advised that, in accordance with Tables 15-3 and
15-23, of the A.M.A., Guides, appellant had nine percent right upper extremity permanent
impairment with July 19, 2012 the date of maximum medical improvement.
By letter dated March 17, 2015, OWCP informed appellant that it had also accepted right
carpal tunnel syndrome and ulnar nerve (cubital) release as resulting from the September 22, 2006
employment injury. On March 24, 2015 it granted her a schedule award for nine percent
permanent impairment of the right upper extremity.
On April 15, 2015 appellant, through counsel, requested a hearing before an OWCP
hearing representative from the March 24, 2015 schedule award decision. By decision dated
January 28, 2016, the hearing representative noted that she had submitted no additional evidence
and affirmed the March 24, 2015 decision.
Counsel requested reconsideration and forwarded a March 4, 2016 permanent impairment
evaluation from Dr. Martin Fritzhand, a Board-certified urologist. He advised that, in accordance
with Table 15-7, range of motion impairment, for the accepted diagnosis of right shoulder sprain,
appellant had five percent permanent impairment due to loss of shoulder motion. Dr. Fritzhand
utilized Table 15-23 to assess the accepted right carpal tunnel syndrome and ulnar nerve lesion,
4

A hearing was held on June 4, 2014. Appellant submitted additional medical evidence.

5

A.M.A., Guides (6th ed. 2009).

3

finding 3 percent permanent impairment for carpal tunnel syndrome and 1.5 percent permanent
impairment for lesion of ulnar nerve. He used the Combined Values Chart and concluded that
appellant had 10 percent permanent total right upper extremity impairment. Dr. Fritzhand also
indicated that, for the accepted lumbar spine conditions, under Table 16-11 she had a severity level
of 3 sensory deficit. He then used proposed Table 2, finding a class 1 impairment of S1, for four
percent permanent impairment of each lower extremity.
On November 14, 2016 OWCP asked its medical adviser to review Dr. Fritzhand’s report
and provide an opinion regarding appellant’s employment-related impairment. In a November 27,
2016 report, Dr. David Slutsky, Board-certified in orthopedic and hand surgery, OWCP’s district
medical adviser, related that he could not provide an impairment rating for any of the accepted
conditions because he needed additional medical information.
On December 19, 2016 OWCP notified appellant that a second-opinion evaluation would
be scheduled for a permanent impairment evaluation. The letter advised appellant that, under
section 8123(d) of FECA, an employee’s right to compensation was subject to suspension if the
employee refused to submit to or obstructed a medical examination. Counsel was provided a copy
of the letter. On December 23, 2016 QTC Medical Services notified appellant that an appointment
had been scheduled for January 6, 2017 at 3:00 p.m. with Dr. Sidhu. Counsel was copied on the
letter. By letter dated January 9, 2017, QTC informed OWCP that appellant did not attend the
appointment.
In a merit decision dated January 11, 2017, OWCP denied modification of the prior
decisions. It noted that appellant did not attend the scheduled impairment evaluation and
concluded that the evidence of record was insufficient to modify the prior schedule award decision.
In correspondence dated February 6, 2017, counsel notified OWCP that appellant did not
receive the notice of appointment with Dr. Sidhu until January 19, 2017. He further stated that, as
appellant had previously seen Dr. Sidhu, “the law did not permit [appellant’s] to see the same
[physician] on the same case twice.” Counsel asked that QTC select another physician. On
February 22, 2017 appellant, through counsel, requested reconsideration. Counsel reiterated that
she had not received the notice of appointment until January 19, 2017 and his argument that
Dr. Sidhu had not been properly selected.
In a merit decision dated May 23, 2017, OWCP noted that a review of the record showed
that medical evidence submitted with a prior reconsideration request was reviewed by its OWCP
medical adviser who explained that the record contained insufficient documentation to support
entitlement to an additional schedule award. It found that, for further consideration, appellant
should provide medical evidence which contained a complete an accurate medical and factual
history from a physician, physical examination findings, and provide an impairment rating using
The Guides Newsletter July/August 2009 for spinal impairments, if the physician believed that she
had permanent impairment of her extremities due to her work injury. OWCP concluded that the
medical evidence submitted did not support permanent impairment greater than the nine percent
previously awarded.

4

LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability as
a result of federal employment, to undergo a physical examination as it deems necessary.6 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP.7 OWCP
regulations provide that a claimant must submit to an examination by a qualified physician as often
and at such times and places as it considers reasonably necessary.8 Section 8123(d) of FECA and
OWCP regulations provide that, if an employee refuses to submit to or obstructs a directed medical
examination, his or her right to compensation is suspended until the refusal or obstruction stops.9
OWCP procedures provide that, before it may invoke these provisions, the employee should be
provided a period of 14 days within which to present in writing her reasons for the refusal or
obstruction.10 If good cause for the refusal or obstruction is not established, entitlement to
compensation is suspended in accordance with section 8123(d) of FECA.11
The Board has previously found that these sections of FECA and the regulations do not
provide a basis for the rejection of a claim for compensation.12
ANALYSIS
The Board finds that this case is not in posture for decision.
In this case, by decision dated March 24, 2015, appellant was granted a schedule award for
nine percent permanent impairment of the right upper extremity. Dr. Slutsky, the district medical
adviser, related on November 27, 2016 that he could not review her permanent impairment rating
as further medical evidence was required. OWCP notified appellant that a second-opinion
evaluation would be scheduled based upon Dr. Slutsky’s finding.
OWCP apprised appellant of the requirements for examination under section 8123(d),
which provides that, if an employee refuses to submit to or obstructs an examination, her right to
compensation under this subchapter is suspended until the refusal or obstruction stops.13 Counsel
was provided a copy of the letter. On December 23, 2016 QTC Medical Services, OWCP’s
scheduling service, notified appellant that an appointment had been scheduled for January 6, 2017
6

5 U.S.C. § 8123.

7

J.T., 59 ECAB 193 (2008).

8

20 C.F.R. § 10.320.

9

Id. at § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13 (September 2010).
11

Id.

12

E.K., Docket No. 14-1600 (issued August 11, 2015).

13

5 U.S.C. § 8123(d).

5

at 3:00 p.m. with Dr. Sidhu. Counsel was copied on the letter. By letter dated January 9, 2017,
QTC informed OWCP that appellant did not attend the appointment.14
OWCP procedures provide that, if a claimant does not report for a scheduled appointment,
he or she should be asked in writing to provide an explanation within 14 days. If good cause is
not established, entitlement to compensation should be suspended in accordance with section
8123(d) of FECA, until the claimant agrees to attend the examination.15
The Board finds that OWCP improperly denied appellant’s request for an additional
schedule award. In this case, OWCP did not follow its procedures pursuant to 8123(d) which
includes to inform appellant in writing that she had 14 days to explain her failure to attend the
examination before denying her claim for an increased schedule award, and suspending
compensation until the refusal or obstruction stops.16 As previously noted, it cannot deny a claim
based on failure to attend a scheduled medical examination.17
While OWCP had determined that a second-opinion evaluation was necessary to determine
whether appellant was entitled to an additional schedule award, OWCP in its May 23, 2017
decision denied her schedule award claim based on the evidence of current record. This case will
therefore be remanded for OWCP to further develop the record and thereafter issue a de novo
decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

As a preliminary matter, although counsel asserted that OWCP could not reschedule an appointment with
Dr. Sidhu because he had previously examined appellant, there is no prohibition in scheduling multiple secondopinion evaluations with the same physician. Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.810.9
(June 2015).
15

Supra note 10.

16

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323(a)

17

Supra note 12.

6

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this opinion.
Issued: April 18, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

